Citation Nr: 1241801	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-07 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 to September 2004 and from November 2008 to November 2009, with additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran failed to report for a videoconference hearing before the Board in October 2012.  He has not requested that the hearing be rescheduled. Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary to consider the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)  (2012).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board notes that the Veteran's claim for service connection for PTSD should be expanded to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (Feb. 17, 2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).  In this regard, the Board notes that the Veteran has not received sufficient notice with regards to establishing service connection for a psychiatric disability other than PTSD and the RO did not adjudicate the Veteran's claim for service connection for psychiatric disagnoses other than PTSD.  Such must be accomplished on remand.

The Veteran was afforded a VA examination in November 2011.  The examiner declined to diagnose the Veteran with any psychiatric disorder utilizing DSM-IV criteria.  The Veteran indicated at that time that he had received psychiatric treatment at a VA Medical Center in December 2007 and at Brooke Army Medical Center in 2009 (during which period he had been reactivated for active duty).  The December 2007 VA treatment note indicates that the Veteran was diagnosed with Depression NOS and rule out PTSD.  The 2009 mental health evaluation is not of record.  In fact, there are no service treatment records associated with the Veteran's claims file since the Veteran's submission of records in 2005.  On remand, the RO/AMC should request the Veteran's service treatment records from the Veteran and through official sources and specifically request any records from Brooke Army Medical Center for the Veteran.

The Board also finds that the Veteran's most recent service personnel records should be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim for service connection for an acquired psychiatric disorder. 

2.  Request the Veteran's service treatment records and service personnel records from the Veteran as well as from official sources.  Also, request all treatment records from the Veteran from Brooke Army Medical Center.

3.  If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, considering his claim for service connection for an acquired psychiatric disorder as well as PTSD, and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


